DAUKSCH, Judge.
Appellant contends that the trial court erred by imposing costs. Appellant contends also that section 27.3455, Florida Statutes, as applied, is unconstitutional.
We vacate the sentence and remand for the trial court to make a determination of whether appellant had the ability to pay these costs. In the event that it is determined that appellant is indigent, the trial court may give him a term of community service in lieu of payment of those costs. Gaffney v. State, 497 So.2d 1292 (Fla. 5th DCA 1986); Chance v. State, 498 So.2d 1064 (Fla. 5th DCA 1986); Slaughter v. State, 493 So.2d 1109 (Fla. 1st DCA 1986); Lawton v. State, 492 So.2d 404 (Fla. 1st DCA 1986). Additionally, this court has recently addressed and upheld the constitutionality of section 27.3455, Florida Statutes. See Gaffney.
SENTENCE VACATED and REMANDED.
UPCHURCH, C.J., and COWART, J., concur.